 

Exhibit 10.4

 

Amendment No. 2

to

Separation Agreement

 

March 31, 2020

 

Reference is hereby made to that certain Separation Agreement between Abeona
Therapeutics, Inc. (the “Company”) and Steven Rouhandeh (the “Executive”), dated
January 2, 2020 (the “Separation Agreement”).

 

WHEREAS, the Company and the Executive desire to amend the Separation Agreement,
as amended

 

NOW THEREFORE, the parties hereby agree as follows:

 

1. The first sentence of Section 1 is hereby amended with the following:

 

“Your effective date of separation from the Company will be the earlier of (a)
June 30, 2020 or (b) the date that the Board appoints a new Executive Chairman
of the Company (the “Separation Date”).

 

ACCEPTED AND AGREED:

 

  Abeona Therapeutics, Inc.           /s/ Mark J. Alvino   By: Mark J. Alvino  
Title: Chair Comp. Comm           /s/ Steven H. Rouhandeh     Steven H.
Rouhandeh

 

   

 

